Citation Nr: 0306360	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  01-08 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

The Board notes that it is unclear as to whether the veteran 
is claiming service connection for depression as secondary to 
his service-connected bilateral hearing loss and tinnitus as 
he referenced this disorder at his October 2002 personal 
hearing and in a statement received at the RO in December 
2002.  This matter is referred to the RO for appropriate 
clarification and any other indicated action.  


FINDINGS OF FACT

1.  The veteran manifests no higher than Level II hearing in 
his right ear and level III hearing in his left ear.

2.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to veteran's service-
connected bilateral hearing loss so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2002).  

2.  The assignment of a compensable evaluation on an 
extraschedular basis is not warranted.  38 C.F.R. § 3.321(b) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in March 2000 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a May 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a September 2001 statement of the case and 
supplemental statements of the case issued in April 2002, 
July 2002, and October 2002, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  

In the September 2001 statement of the case and the October 
2002 supplemental statement of the case, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  
Specific regulations pertaining to the VCAA were provided to 
the veteran.  The veteran was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Statements made by the veteran, 
his wife, and co-worker have been received, and the veteran 
was provided with VA audiological examinations in April 2000 
and March 2002.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.	Legal analysis

The Board has reviewed all the evidence of record, which 
consists of, but is not limited to, the veteran's 
contentions, particularly those given at the October 2002 
personal hearing; lay statements; and VA audiological 
examination reports dated in April 2000 and March 2002.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence submitted by the veteran or on 
his behalf will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  Because this change took effect prior to the 
veteran's March 2000 claim, only the revised criteria will be 
considered in evaluating the veteran's bilateral hearing 
loss.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
see also VAOPGCPREC 3-2000 (2000).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2002).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Table VIa is used when the examiner certifies 
that the use of speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2002).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran has been assigned a noncompensable (0 percent) 
disability rating for bilateral hearing loss.  He contends 
that his hearing loss is more disabling than currently 
evaluated, and has appealed for a compensable evaluation.  
After carefully reviewing the evidence and statements made in 
support of the veteran's claim, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and that a compensable rating evaluation is not warranted at 
this time. 

An April 2000 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
55
75
LEFT
10
20
40
65
90

Puretone threshold averages were not reported for either ear.  
Speech recognition was between 84 and 90 percent on the right 
and 90 percent on the left.  

A March 2002 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
40
60
85
LEFT
15
30
55
70
95

Puretone threshold averages were 53 decibels for the right 
ear and 63 decibels for the left.  Speech recognition was 84 
percent bilaterally.  This examination report yielded a 
numerical designation of II for the right ear (50 to 57 
percent average puretone decibel hearing loss, with between 
84 and 90 percent speech discrimination).  The left ear 
numerical designation was III for the left ear (58 to 65 
puretone decibel hearing loss, with between 84 and 90 percent 
speech discrimination).  Entering the category designations 
into Table VII, a disability percentage evaluation of 0 
percent, or noncompensable, is for assignment under 
Diagnostic Code 6100.  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  The Board has considered the 
application of 38 C.F.R. § 4.86 (2002) [exceptional patterns 
of hearing impairment].  However, the veteran's hearing loss 
does not meet the criteria under that section.  

The Board has also considered the statements made by the 
veteran's wife and co-worker, and those statements made by 
the veteran at the October 2002 personal hearing, explaining 
why he believes that his hearing loss warrants a compensable 
evaluation.  The Board has no reason to doubt the credibility 
of those statements.  It is clear from the evidence of record 
that the veteran experiences hearing loss; however, the 
objective medical evidence has not shown that his service-
connected bilateral hearing loss has increased to a level 
greater than that encompassed by a noncompensable rating 
under the provisions of 38 C.F.R. § 4.85 and/or § 4.86.  The 
veteran's contentions alone cannot establish entitlement to a 
compensable evaluation for defective hearing because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, supra, 3 Vet. App. at 349.  
Here, a mechanical application of the schedule establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100.  

The veteran also contends that if his hearing loss developed 
in service, it has worsened over the years and should be 
assigned a compensable evaluation.  However, the 
noncompensable disability rating under Diagnostic Code 6100 
encompasses a range of puretone threshold averages and 
discrimination percentages.  Thus, the numeric designation of 
hearing impairment based on puretone threshold averages and 
speech discrimination could change over time, but still be 
assigned a noncompensable evaluation.  See 38 C.F.R. 
§ 4.85(h), Tables VI and VII.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation.  Thus, the veteran's claim for 
a compensable evaluation for bilateral hearing loss must be 
denied. 

C.  Extraschedular consideration

In the September 2001 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected bilateral hearing loss.  Since 
this matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his bilateral hearing loss has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  In addition, the veteran has not presented 
evidence to show that he has been hospitalized for his 
bilateral hearing loss.  While the veteran has asserted that 
his disability causes impairment, such impairment is 
contemplated in the disability ratings that have been 
assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the veteran's service-connected bilateral hearing 
loss does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

D.  Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable evaluation 
for bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

